Citation Nr: 1536298	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-10 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected tinnitus on an extraschedular basis.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1967 to April 1969, to include service in Vietnam.  He was awarded the Combat Infantry Badge and the Vietnam Campaign Medal, among other decorations.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This issue was previously before the Board in November 2012, and was remanded for further development.  Specifically, the Board requested that the issue of entitlement to an extraschedular rating for service-connected tinnitus be considered by the Under Secretary for Benefits.  The Board finds this requested action was completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.  The claims file includes additional evidence, including the report from a 2013 VA examination, that have not been initially considered by the RO in relation to the issue on appeal.  However, the file includes an August 2015 written statement from the Veteran and his representative waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

As discussed in the prior November 2012 decision, in written argument dated November 2012, as well as an additional written statement from July 2015, the Veteran's representative raises a potential claim for entitlement to service connection for coronary artery disease or ischemic heart disease.  The July 2015 brief from the Veteran's representative also raises a claim for entitlement to service connection for gout, to include secondary to PTSD.  Accordingly, these matters are referred to the RO for appropriate action.

The issue of entitlement to total disability based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected tinnitus does not cause exceptional or unusual impairment that would render the regular schedular criteria impractical.


CONCLUSION OF LAW

The criteria for an extraschedular rating in excess of 10 percent for service-connected tinnitus have not been met.  38 C.F.R. §§ 3.321, 4.88a, DC 6260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed in the prior November 2012 Board decision, the Veteran's currently assigned 10 percent rating for tinnitus is the schedular maximum rating, and no higher rating may be assigned under the applicable diagnostic code.  38 C.F.R. § 4.88a, DC 6260.  Accordingly, the issue of entitlement to an increased rating for service-connected tinnitus on an extraschedular basis was remanded to the Director of VA's Compensation Service for extraschedular consideration.  The regulations provide that in exceptional cases where schedular evaluations are found to be inadequate, the VA may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  This regulation allows for approval of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability if a finding is made that the case presents such an exceptional or unusual disability picture with marked interference with employment or frequent hospitalizations as to render the regular schedular standards impractical.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In November 2013, a designee of the Director reviewed the Veteran's claims file, 
including the Veteran's statements that his tinnitus prevents him from hearing the voices of his children or sleeping at night.  However, the designee noted there was no evidence of an exceptional disability picture with factors such as marked interference with employment or frequent periods of hospitalization, and found no extraschedular rating was warranted.

The Board has reviewed and considered the evidence of record and agrees with the Director's denial of an extra-schedular rating for tinnitus.  Throughout the period on appeal, the Veteran's primary complaints have been of constant ringing or buzzing in both ears which causes difficulties in hearing the voices of his children, as well as difficulties falling asleep at night.  See e.g. November 2007 written statement.  These symptoms and type of impairment are contemplated by the schedular criteria assigned.  38 C.F.R. § 4.88a, DC 6260.  However, his wife asserted the Veteran "lashes out" when certain sounds aggravate his tinnitus, and in a March 2008 written statement he also described difficulty concentrating when his ears "roar."  Thus, in the prior remand, the Board indicated that the Veteran's statements suggest his level of disability may not be adequately compensated by the 10 percent rating as he described factors not encompassed in the schedular criteria.  

However, the fact that a veteran experiences impairment or symptoms not contemplated by the assigned schedular rating only addresses the first question of whether an extraschedular rating may be appropriate.  In addition to having an exceptional or unusual disability picture, the evidence must also show that the disability results in other related factors such as marked interference with employment or frequent periods of hospitalization, which then makes it impractical to apply the regular rating schedule. 

Although it is clear from the Veteran's statements that the constant ringing in his ears is very bothersome, the evidence does not suggest the Veteran's tinnitus symptoms led to frequent periods of hospitalization or marked interference with employment or any other similar scenario.  Instead, the evidence does not suggest the Veteran was hospitalized for his tinnitus at any point during the period on appeal.  Furthermore, the March 2006 VA examiner specifically opined the Veteran's tinnitus did not result in any lost time from work, and the claims file does not contain any evidence to the contrary.

Based on the foregoing, the Veteran's service-connected tinnitus is adequately described by the schedular rating criteria, and does not result in factors related to marked interference with employment or frequent periods of hospitalization.  Therefore, entitlement to an extraschedular rating for tinnitus is not warranted, and the Veteran's appeal is denied.


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
	
In the present case, required notice was provided by a letter dated in September 2005, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The VA examiner personally interviewed and examined the Veteran, including eliciting a description of the impairment caused by his tinnitus.  Therefore, the Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim. 

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The claim of entitlement to an extra-schedular rating for service-connected tinnitus is denied.




	(CONTINUED ON NEXT PAGE)


REMAND

In a September 2013 rating decision, the RO denied entitlement to TDIU.  In June 2014, the Veteran filed a timely written notice of disagreement.  Based on review of the claims file, it does not appear a statement of case has been issued regarding this matter.  Accordingly, the Veteran's June 2014 timely notice of disagreement is still pending, and remand is required for a statement of the case regarding entitlement to TDIU.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case regarding entitlement to TDIU.  The RO should also advise the Veteran that he must file a substantive appeal within 60 days of the statement of the case.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the claim should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


